internal_revenue_service number release date index number ----------------------------------------- ---------------------------------------------------- -------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ---------------- telephone number -------------------- refer reply to cc psi b01 plr-121133-14 date date legend x ----------------------------------------- ----------------------------------------- a ------------------------ -------------------------------------------- b -------------------------- -------------------------------------------- c --------------------------------------------- ------------------- trust ------------------------------------------- ------------------------------------------------------------------- date1 -------------------------- date2 -------------------------- date3 --------------------- date4 ----------------- date5 ----------------- year ------ state -------- plr-121133-14 dear ------------------- this responds to a letter dated date and subsequent information submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the code a ruling is also requested that each share qualifies as a separate share under sec_663 and each share qualifies as a qsst within the meaning of sec_1362 facts according to the information submitted and representations within x was incorporated on date1 under the laws of state trust a grantor_trust became a shareholder of x on date2 effective date3 x elected to be treated as an s_corporation on date4 a the grantor of trust died on date5 trust became an ineligible shareholder of x causing x’s s election to terminate on date5 under the terms of trust upon a’s death the trustee is to distribute a specific dollar amount of net_income to the children of b_trust further provides that after making any payments to the children of b trust’s property and income shall be divided into two shares the income from one share is required to be paid to b and the income from the other share is required to be paid to c during the life of b and c the income beneficiaries the income and principal from one beneficiary’s share can only be paid to that income_beneficiary neither income_beneficiary has a claim against the income and principal of the other beneficiary’s share neither beneficiary has affirmatively refused to consent to the qsst election to be effective date5 upon the death of both b and c the corpus of trust as well as any undistributed_income shall be paid equally to the children of b as of date5 x represents that trust was intended to be treated as a qualified_subchapter_s_trust qsst however b the current beneficiary of trust did not timely file a qsst election with respect to trust resulting in x’s s_corporation_election terminating effective date5 x represents that the failure to timely file a qsst election was discovered by x‘s tax advisor in year x represents that its s_corporation termination was inadvertent and not motivated by tax_avoidance or retroactive tax planning x also represents that b’s and c’s failure_to_file a timely qsst election was unintentional and was not motivated by tax_avoidance or retroactive tax planning further x represents that x and its shareholders agree to make any adjustments required by the secretary x also represents that all income has been reported on all affected returns of x and all of its shareholders consistent with the treatment of x as an s_corporation and that plr-121133-14 neither x nor any of its shareholders intended to terminate x’s s election in addition x represents that trust has qualified as a qsst under sec_1361 at all times since date5 and other than the inadvertent termination due to an ineligible shareholder x has qualified as a small_business_corporation at all times since its s election on date3 law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the beneficiary of such trust shall be treated as the owner for purposes of sec_678 of that portion of the qsst which consists of stock in an s_corporation to which the election under sec_1361 applies under sec_1361 a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_trust means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states a substantially separate and independent share of a_trust within the meaning of sec_663 shall be treated as a separate trust for purposes of sec_1361 and d plr-121133-14 sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1361-1 provides that for purposes of sec_1361 and d a substantially separate and independent share of a_trust within the meaning of sec_663 and the regulations thereunder is treated as a separate trust for a separate share which holds s_corporation stock to qualify as a qsst the terms of the trust applicable to that separate share must meet the qsst requirements stated in paragraphs j i and ii of sec_1_1361-1 sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the qsst election by signing and filing with the service_center with which the corporation files its income_tax the applicable form or a statement including the information listed in sec_1_1361-1 sec_1_1361-1 provides that if s_corporation stock is transferred to a_trust the qsst election must be made within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1_1361-1 provides that the income_beneficiary who makes the qsst election and is treated for purposes of sec_678 as the owner of that portion of the trust that consists of s_corporation stock is treated as the shareholder for purposes of sec_1361 sec_1366 sec_1367 and sec_1368 plr-121133-14 sec_663 provides that for the sole purpose of determining the amount of distributable_net_income in the application of sec_661 and sec_662 in the case of a single trust having more than one beneficiary substantially separate and independent shares of different beneficiaries in the trust shall be treated as separate trusts the existence of such substantially separate and independent shares and the manner of treatment as separate trusts including the application of subpart d shall be determined in accordance with regulations prescribed by the secretary sec_1_663_c_-1 provides that if a single trust has more than one beneficiary and if different beneficiaries have substantially separate and independent shares their shares are treated as separate trusts for the sole purpose of determining the amount of distributable_net_income allocable to the respective beneficiaries under sec_661 and sec_662 the separate_share_rule the regulations further provide in sec_1 c -1 c that the separate_share_rule may be applicable even though separate and independent accounts are not maintained and are not required to be maintained for each share on the books of account of the trust and even though no physical segregation of assets is made or required sec_1_663_c_-3 provides that the applicability of the separate_share_rule generally depends on whether trust distributions are to be made in substantially the same manner as if separate trusts had been created in determining whether separate shares exist it is immaterial whether the principal and any accumulated income of each share is ultimately distributable to the beneficiary of such share to the beneficiary’s descendants appointees under a general or special_power_of_appointment or to any other beneficiaries including a charitable_organization designated to receive the beneficiary’s share of the trust and accumulated income upon termination of the beneficiary’s interest in the share thus a separate share may exist if the instrument provides that upon the death of the beneficiary of the share the share will be added to the shares of the other beneficiaries of the trust conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election terminated on date5 we further conclude that the termination of x’s s election on date5 was inadvertent within the meaning of sec_1362 in addition we conclude that the shares of trust created upon the death of a are substantially separate and independent shares within the meaning of sec_663 and therefore that each share is treated as a separate trust for purposes of sec_1361 we further conclude that provided that all the net_income within the meaning of sec_643 for each share is distributed currently to the applicable income_beneficiary and plr-121133-14 each share is administered as a qsst each share of trust will qualify as a qsst under sec_1361 during the life of the income_beneficiary for that share pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation as of date5 and thereafter provided that b and c each file a qsst election for their respective share with an effective date of date5 with the appropriate service_center within days from the date of this letter and provided that x’s s_corporation_election is not otherwise terminated under sec_1362 a copy of this letter must be attached to the qsst elections except as specifically ruled upon above we express or imply no opinion concerning the tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation or whether trust was otherwise a valid qsst this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter will be sent to x’s authorized representative sincerely joy c spies joy c spies senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
